         Case 1:19-cr-00795-SHS Document 99 Filed 03/27/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007

                                                     March 27, 2020

BY ECF

The Honorable Sidney H. Stein
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Raymer Casilla, 19 Cr. 795 (SHS)

Dear Judge Stein:

        The Government writes to oppose defendant Raymer Casilla’s renewed motion for bail.
On November 13, 2019, the defendant was detained because he posed a danger to the community
and a risk of flight. The defendant now moves for the Court to reconsider that bail
determination. The new motion does not offer any new facts to overcome the presumption that
he poses a danger to the community or a risk of flight, and is instead premised entirely on the
recent appearance of COVID-19 in the city. Those new circumstances do not warrant pre-trial
release, especially for a 23-year-old defendant with no underlying risk factors that would make
him particularly susceptible to the virus.

       As the Court knows, a number of defendants have made similar applications for release
based on COVID-19 over the past week. Indeed, the defendant’s memorandum repeats almost
word-for-word that arguments made by one of his co-defendant’s, Alberto Marte. 1 The
Government refers the Court to its opposition of Mr. Marte’s motion, available on the public
docket in this case at Docket No. 94, and will not repeat those arguments here. The Court denied
Mr. Marte’s application earlier today. Among other things, the Court noted that the only
potential risk factors Mr. Marte had cited were his history of Percocet use and smoking.

        The Court’s reasoning in denying Mr. Marte’s bail application was consistent with the
majority of decisions that have been issued on similar motions. See, e.g., United States v. Nivar,
19 Cr. 902 (CM) (S.D.N.Y. March 19, 2020) (denial of pretrial bail based on COVID-19)
(McMahon, C.J.); United States v. Alvarez, 19 Cr. 622 (DLC), Dkt. 17 (S.D.N.Y. March 24,
2020) (Cote, J.) (denial of pretrial bail based on COVID-19); United States v. Bradley, 19 Cr.
632 (GBD) (S.D.N.Y. March 24, 2020) (Daniels, J.) (denial of pretrial bail despite defendant’s
claim that his age (58) and health conditions (recent stroke and high blood pressure) justified
release due to the risk of contracting COVID-19)); United States v. Rivera, 20 Cr. 6 (S.D.N.Y.

1
 In fact, the first page of the defendant’s motion refers to himself as “Mr. Marte,” not “Mr.
Casilla.”
          Case 1:19-cr-00795-SHS Document 99 Filed 03/27/20 Page 2 of 2
 Page 2


Mar. 25, 2020) (Rakoff, J.) (denying bail application for inmate detained in MCC on controlled
substance charge who had a childhood history of asthma); United States v. White, 19 Cr. 536
(S.D.N.Y. Mar. 25, 2020) (Castel, J.) (denying bail application for inmate detained at Valhalla on
controlled substance and Hobbs Act charges with history of whooping cough); United States v.
Estevez Gonzalez¸19 Cr. 123 (S.D.N.Y. Mar. 25, 2020) (Buchwald, J.) (denying bail application
for inmate with history of asthma); United States v. Roberson, 19 Cr. 914 (S.D.N.Y. Mar. 26,
2020 (Buchwald, J.) (denying bail application for inmate detained at MCC); United States v.
Chavis, 19 Cr. 620 (S.D.N.Y. Mar. 27, 2020) (Cote, J.) (denial of bail based on COVID-19).

        Mr. Casilla appears to be at even less risk of COVID-19 than his co-defendant. The
Center for Disease Control is currently advising that individuals who are over 65 years of age are
most at risk based on age alone; the defendant is only 23. The defendant appears to be in good
health, and has proffered no reason to think otherwise.

         The arguments set forth by the defendant would support the release of every inmate
incarcerated at MCC or MDC regardless of that individual’s danger to the community, risk of
flight, or particular susceptibility (or lack thereof) to COVID-19. That argument is completely
unsupported by the Bail Reform Act and should be rejected.


                                                    Respectfully submitted,


                                                    _____/s/________________________
                                                    Adam S. Hobson/ Frank J. Balsamello
                                                    Assistant United States Attorneys
                                                    (212) 637-2484/ 2325

cc:    Xavier Donaldson, Esq., counsel for defendant Raymer Casilla (via ECF)
